McCay, J.,
dissenting.
I cannot concur in the opinion of a majority of the Court. I cannot think it was the intent of the parties that this contract was intended to be payable in gold, or in currency at its gold value. It would have been so easy to say this, by adding, after the sum, the words, “in gold, or in currency at its gold value,” that the failure to do it is, to my mind, conclusive that such was not the intent. Besides, if this was meant, why fix the then value of currency ? If it was to be paid at the gold value, what did the then rate of currency have to do with it? The first payment was made when currency was very nearly what it was when the note was made, and the credit was put on the note for the full amount paid. This is a strong circumstance to show that it was not intended the note should be paid in currency at its gold value. *555Nor can it be, with any show of reason, said that it was to be paid in currency at one hundred and forty-eight for one hundred, whatever might be its true value; since in that view, as currency was, by the contract, demandable, the defendant might have to pay more than even the gold value. Currency is now only one hundred and ten; to pay it at one hundred and forty-eight, would give the payee of the note more than even gold.
There are but two other views: 1st. They might have meant that the note should be paid in a currency worth at least one hundred and forty-eight to one hundred, and if worth more, that the payee should have it, dollar for dollar, by tale. But it seems to me that if they had meant this, they would have used the words “at least,” or some equivalent words.
My judgment upon the whole is, that the parties intended by the note that it should be paid in currency, or in any other circulating medium in common use at the time of payment, and that they fixed the mode by which the value of it should be ascertained and credited on the note, to-wit: it should always pay just as much of the note as it was worth, more or less than one hundred and forty-eight to one hundred. The value of the property, as then agreed upon in currency at its true value, was always to be paid — no more, no less. If the currency got worse, the debtor was to make it worth one hundred and forty-eight to one hundred; if it got better, it was to.pay just as much more of the face of the note as it was worth more than one hundred and forty-eight to one hundred.